        Case 1:17-cv-12473-NMG Document 138 Filed 04/04/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                       IN ADMIRALTY


COMPLAINT OF WOODS HOLE,                                    CIVIL ACTION
MARTHA VINEYARD AND                                         NO.: 1:17-cv-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR
EXONERATION FROM AND/OR
LIMITATION OF LIABILITY,
CIVIL AND MARITIME


         JOHN CADORET AND KATHLEEN CADORET’S OPPOSITION TO
          PETITIONER’S MOTION FOR A PROTECTIVE ORDER [D.E. 124)

       NOW INTO COURT, through undersigned counsel, comes John Cadoret and Kathleen

Cadoret (hereinafter sometimes referred to as “Claimants”) and file this opposition to Petitioner’s

Motion for a Protective Order [D.E. 124]. The Petitioner’s motion should be dismissed for the

grounds stated in the oppositions filed by Claimants Martins, Bartons and DeLorenzo [D.E. #135]

and Claimants Marisa Green and Michael E. Green [D.E. #136].

Dated: April 4, 2019
                                             Respectfully submitted,
                                             The Plaintiff
                                             By his Attorney,


                                              /s/ John C. Manoog III
                                             John C. Manoog III, BBO#567481
                                             The Law Offices of John C. Manoog, III
                                             450 South Street
                                             Hyannis, MA 02601
                                             (508) 775-0088
 Case 1:17-cv-12473-NMG Document 138 Filed 04/04/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system on April 24, 2019 will be
sent via electronic mail to all counsel registered with ECF. All parties not registered with
the ECF system will receive copies via U.S. Mail.


                                      /s/ John C. Manoog III




                                         2
